Case 1:20-cv-02044-DLC Document 18 Filed 06/23/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ee EE ee ee eee ee x
JAMES NORALES, ; 20cv2044 (DLC)
Plaintiff, :
“v= : ORDER
DETECTIVE WILFREDO ACEVEDO (N.Y.P.D.)
SHIELD #6499; DETECTIVE KENNETH
FAULKNER (N.Y.P.D.) SHIELD #4612;
ASSISTANT DISTRICT ATTORNEY REBECCA
DUNNAN; JOHN/JANE DOR POLICE OFFICERS: USDC SDNY
AND PROSECUTORS #1-10 (THE NAME(S) : DOCUMENT

JOHN/JANE DOR BEING FICTITIOUS AS THE : ELECTRONICALLY FILED
REAL NAME(S) ARE PRESENTLY UNKNOWN), : DOC #:
Sl

: i . 3
netendants. | DATE FILED: _£/.0:3 L234

 

 

 

 

.

 

 

t

DENISE COTE, District Judge:

IT IS HEREBY ORDERED that the time of the initial pretrial
conference scheduled for July 24, 2020 will proceed at 2 p.m.
The parties shall use the following dial-in credentials for the

conference:

Dial-in: 888-363-4749
Access code: 4324948

The parties shall use a landline if one is available.

Dated: New York, New York
June 23, 2020

fhonia (e

VIDENISE COTE
United States District Judge

 
